DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 06/30/2021 for application number 17/364,852. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-18 are presented for examination.

Priority
This application has claimed the benefit of PCT Application Number PCT/CN2021/097382 filed 05/31/2021, and Chinese Application Number CN202110223586.8 filed on 02/26/2021. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Reference Cited but not Used
Maeda et al. (US 2019/0076740 A1) – describes a system for selecting one or more characters used in a battle game. The user can select one or more while displaying information about each character selected.
Watanabe et al. (US 2019/0001225 A1) – describes a video game consisting of a battle with a plurality of characters. The user can select one or more characters to be included while showing character information.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “instruction receiving module”, “data acquisition module”, and “character switching module” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uto (US 2019/0030430 A1).

Regarding claim 1, Uto teaches a method for switching a game character, comprising:
receiving, when a first character is on a game interface of a game process, a character switching instruction on a game interface that displays a first character [Fig. 7, Paras. 91-92, games displays a plurality of characters (i.e. first and second characters) and a switching instruction (i.e. user selects a second character)]; 
acquiring character data corresponding to a second character according to the character switching instruction [Fig. 7, Paras. 91-92, gathering second character information]; and 
switching the first character to the second character on the game interface according to the character data [Fig. 7, Paras. 91-92, switching to the second character within the game (i.e. second character is now controllable)].

Regarding claim 2, Uto teaches all of the limitations of claim 1 as described above. Uto further teaches  The method for switching a game character according to claim 1, wherein the step of receiving, when a first character is on a game interface of a game process, a character switching instruction on the game interface that displays the first character comprises: detecting a controlling status of the first character when the first character is on the game interface of the game process [Fig. 7, Paras. 91-92, gathering second character information]; and receiving, when the first character is in a controllable state, the character switching instruction on the game interface that displays the first character [Fig. 7, Paras. 91-92, selecting and switching to the second character within the game (i.e. second character is now controllable)].

Regarding claim 3, Uto teaches all of the limitations of claim 1 as described above. Uto further teaches wherein the step of receiving the character switching instruction on the game interface that displays the first character comprises: receiving the character switching instruction on the game interface through a target control icon [Fig. 7, (41), Paras. 91-92, games displays a plurality of characters (i.e. first and second characters) and a switching instruction (i.e. user selects a second character)].

Regarding claim 4, Uto teaches all of the limitations of claim 2 as described above. Uto further teaches wherein the step of receiving the character switching instruction on the game interface that displays the first character comprises: receiving the character switching instruction on the game interface through a target control icon [Fig. 7, (41), Paras. 91-92, games displays a plurality of characters (i.e. first and second characters) and a switching instruction (i.e. user selects a second character)].

Regarding claim 5, Uto teaches all of the limitations of claim 3 as described above. Uto further teaches wherein the character switching instruction is generated after a click operation on the target control icon is completed in a display area of the target control icon [Fig. 7, (41), Paras. 91-92, a switching instruction (i.e. user selects a second character)].

Regarding claim 6, Uto teaches all of the limitations of claim 4 as described above. Uto further teaches wherein the character switching instruction is generated after a click operation on the target control icon is completed in a display area of the target control icon [Fig. 7, (41), Paras. 91-92, a switching instruction (i.e. user selects a second character)].

Regarding claim 7, Uto teaches all of the limitations of claim 3 as described above. Uto further teaches after receiving the character switching instruction on the game interface through the target control icon, further comprising: setting the target control icon to be in a non-selectable state within a preset duration [Figs. 5, 7, (40b, 41), Paras. 80, 86, characters can be hidden or grayed out when not selectable for a period of time (i.e. until quest is complete)].

Regarding claim 8, Uto teaches all of the limitations of claim 4 as described above. Uto further teaches after receiving the character switching instruction on the game interface through the target control icon, further comprising: setting the target control icon to be in a non-selectable state within a preset duration [Figs. 5, 7, (40b, 41), Paras. 80, 86, characters can be hidden or grayed out when not selectable for a period of time (i.e. until quest is complete)].

Regarding claim 9,  Uto teaches all of the limitations of claim 7 as described above. Uto further teaches further comprising: replacing the target control icon with an icon of the preset duration in the display area, to display the preset duration in the display area [Figs. 5, 7, (40b, 41), Paras. 80, 86, characters can be hidden or grayed out when not selectable for a period of time (i.e. until quest is complete)].

Regarding claim 10, Uto teaches all of the limitations of claim 8 as described above. Uto further teaches replacing the target control icon with an icon of the preset duration in the display area, to display the preset duration in the display area [Figs. 5, 7, (40b, 41), Paras. 80, 86, characters can be hidden or grayed out when not selectable for a period of time (i.e. until quest is complete)].

Regarding claim 11, Uto teaches all of the limitations of claim 3 as described above. Uto further teaches wherein the step of receiving, when the first character is on the game interface of the game process, the character switching instruction on the game interface that displays the first character comprises: detecting the character data when the first character is on the game interface of the game process [Fig. 7, Paras. 91-92, gathering second character information]; receiving, on the game interface that displays the first character, the character switching instruction through the target control icon when the character data exists [Fig. 7, (41), Paras. 91-92, a switching instruction (i.e. user selects a second character)]; and hiding the target control icon when the character data does not exist [Fig. 5, (40b), Para. 80, hiding the non-selectable characters].

Regarding claim 12, Uto teaches all of the limitations of claim 4 as described above. Uto further teaches wherein the step of receiving, when the first character is on the game interface of the game process, the character switching instruction on the game interface that displays the first character comprises: detecting the character data when the first character is on the game interface of the game process [Fig. 7, Paras. 91-92, gathering second character information]; receiving, on the game interface that displays the first character, the character switching instruction through the target control icon when the character data exists [Fig. 7, (41), Paras. 91-92, a switching instruction (i.e. user selects a second character)]; and hiding the target control icon when the character data does not exist [Fig. 5, (40b), Para. 80, hiding the non-selectable characters].

Regarding claim 13, Uto teaches all of the limitations of claim 1 as described above. Uto further teaches wherein the step of switching the first character to the second character comprises: switching the first character to the second character at a current position of the first character [Fig. 7, Paras. 91-92, switching to the second character within the game (i.e. second character is now controllable)].

Regarding claim 14, Uto teaches all of the limitations of claim 1 as described above. Uto further teaches after switching the first character to the second character, further comprising: highlighting an associated area of the second character on the game interface [Fig. 7, Paras. 91-92, switching to the second character within the game (i.e. second character is now controllable) graying out the first character (i.e. A)].

Regarding claim 15, Uto teaches all of the limitations of claim 1 as described above. Uto further teaches wherein the character data comprises at least one of image data of the second character, health point data of the second character, and output value data of the second character [Fig. 7, Para. 91-92, displaying an image for each selectable character].

Regarding claim 16, Uto teaches an apparatus for switching a game character, comprising: 
an instruction receiving module, configured to receive, when a first character is on a game interface of a game process, a character switching instruction on a game interface that displays a first character [Fig. 7, Paras. 91-92, games displays a plurality of characters (i.e. first and second characters) and a switching instruction (i.e. user selects a second character)]; 
a data acquiring module, configured to acquire character data corresponding to a second character according to the character switching instruction [Fig. 7, Paras. 91-92, gathering second character information]; and 
a character switching module, configured to switch the first character to the second character on the game interface according to the character data [Fig. 7, Paras. 91-92, switching to the second character within the game (i.e. second character is now controllable)].

Regarding claim 17, Uto teaches an electronic device [Fig. 1, (12), Para. 45, terminal device], comprising a display screen [Fig. 1, (19), Para. 48, display unit], a memory [Fig. 1, (18), Para. 47, storage unit], a processor [Fig. 1, (21), Para. 51, control unit], and a computer program stored in the memory and operable on the processor, wherein the processor, when executing the program, implements the method for switching a game character as defined in claim 1 [Para. 47, instructions stored in memory to be executed].

Regarding claim 18, Uto teaches a computer readable storage medium, storing a computer program, wherein the computer program is suitable to be loaded and executed by a processor, to cause a computer device having the processor to perform the method as defined in claim 1 [Fig. 1, (18), Para. 47, instructions stored in memory to be executed].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179